Citation Nr: 0525627	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  00-09 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
a duodenal ulcer disability.

2.  Entitlement to service connection for a dental condition 
claimed as secondary to a service connected duodenal ulcer 
disability.

3.  Entitlement to service connection for arthritis of the 
back, shoulders and neck claimed as secondary to the service 
connected residuals of a cervical cord injury.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 1999 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson Mississippi which denied entitlement to a compensable 
rating for duodenal ulcer and a December 2001 rating decision 
which denied entitlement to service connection for arthritis 
of the back, shoulders and neck claimed as secondary to the 
service connected residuals of a cervical cord injury and 
service connection for a dental condition claimed as 
secondary to the service connected duodenal ulcer condition.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in June 2003.  The transcript of this 
hearing was not immediately associated with the claims file 
and the record did not indicate such a hearing had been held.  
In October 2003 a decision was issued by a different 
Veteran's Law Judge without review of the transcript.  

Following the association of the hearing transcript with the 
claims file, the Veterans Law Judge who issued the October 
2003 decision vacated this decision and the case is now 
returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran alleges that he is entitled to service connection 
for a dental condition and for arthritis of the back, 
shoulders and neck as secondary to service connected 
disabilities.  He alleged that he was told his ulcer 
disability necessitated the pulling of his teeth and that his 
cervical spine injury has caused him to develop arthritis in 
his back and shoulders. He also alleges that his service 
connected duodenal ulcer condition is more severe than 
currently evaluated.  

At his June 2003 hearing, the veteran testified that he was 
unable to recall the last time he had been examined for his 
ulcer, but was merely given medication by the VA during his 
regular visits.  The veteran's representative argued that a 
current examination was needed.  Regarding his dental claim, 
his hearing testimony appears to have raised the question of 
possible entitlement to service connection under 38 U.S.C.A. 
§ 1151, as he testified that he had his teeth removed by the 
VA medical center, and suggested that an ill fitting dental 
plate provided by the VA caused damage to his remaining teeth 
causing the need to remove all his remaining teeth. He 
testified that the VA declined to provide him with another 
plate and his representative has alleged that this 
constitutes failure on the VA's part to complete dental 
treatment as required by law under 38 C.F.R. § 17.47, 17.161, 
17.163, 17.166.  Regarding his claim for service connection 
for arthritis of the back, shoulders and neck, he expressed 
his belief that these problems stem from the service 
connected residuals of a cervical cord injury.

A review of the record reveals that the veteran has not 
undergone any recent VA examination to ascertain the severity 
of his service connected duodenal ulcer disability.  
Regarding the dental claim, an examination to ascertain the 
etiology of the dental condition has yet to be conducted.  
Such an examination is warranted, particularly in light of 
the veteran's contentions that VA treatment has caused or 
aggravated some, if not all of his dental problems.  

Finally, regarding his claim for service connection for 
arthritis of the back, shoulders and neck claimed as 
secondary to the service connected residuals of a cervical 
cord injury, the Board finds that the examination conducted 
in March 2004 is insufficient for the purpose of ascertaining 
the etiology of the veteran's back, shoulder and neck 
complaints.  The Board notes that this issue is complicated 
by the fact that in addition to the service connected 
cervical spine disorder, the veteran has a nonservice 
connected spinal cord injury, consisting of residuals of a 
fracture of the thoracic spine, with fusion, wiring T-8 
through L-2.  The March 2004 VA examination pointed out the 
difficulty in ascertaining whether any back, shoulder or neck 
complaints were related to service due to this other spinal 
injury, and suggested that the thoracic injury likely caused 
the lumbar and thoracic spine arthritis and the upper 
extremity arthritis.  However this examination did not 
attempt to provide an opinion as to whether it was as likely 
as not that the arthritis of the back, shoulder or neck were 
aggravated by the service connected cervical spine disorder.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  Ask the veteran to submit any 
additional evidence or argument 
pertaining to his claim that he has in 
his possession that are pertinent to his 
claims.  Any records obtained should be 
associated with the claims folder.

2.  After the completion of the above, 
schedule the veteran for a VA 
gastrointestinal disorders examination to 
determine the severity of the veteran's 
duodenal ulcer.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  After a review of the 
claims file, it is requested that the 
examiners provide explicit responses to 
the following:  

Does the duodenal ulcer produce symptoms 
that more closely resemble mild 
condition; with recurring symptoms once 
or twice yearly or moderate condition; 
recurring episodes of severe symptoms two 
or three times a year averaging 10 days 
in duration; or with continuous moderate 
manifestations?  In forming this opinion, 
the examiner should comment on the 
severity of all gastrointestinal symptoms 
noted and comment as to what symptoms are 
as likely as not attributable to the 
duodenal ulcer as opposed to a non 
service connected disorder.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

3.  The VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to as to the nature and etiology of the 
claimed arthritis of the back, shoulders 
or neck.  The examination should 
determine whether any arthritis of the 
back, shoulders or neck is present and, 
if so, whether it is due to or aggravated 
by the service-connected residuals of 
cervical cord injury and incomplete 
dislocation at C2-C3.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
in this regard.  The examiner is 
requested to review the pertinent medical 
records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of any neck, 
shoulder or back arthritis found. If the 
appellant fails to report for an 
examination, the doctor should render the 
requested opinion based on a review of 
the claims file.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
medical probability that any documented 
neck, shoulder or back arthritis is 
related to the appellant's service-
connected residuals of a C2-C3 injury and 
(2) whether it is at least as likely as 
not (at least a 50 percent chance) that 
the appellant's C2-C3 cervical disability 
aggravated or contributed to or 
accelerated any degenerative or 
pathologic process in his neck or 
shoulders or low back.  If the 
appellant's service-connected cervical 
spine disability aggravated or 
contributed to or accelerated any 
degenerative or other pathologic process 
in his neck, shoulders or low back the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  The VBA AMC should schedule the 
veteran for a VA dental examination as to 
the nature and etiology of the claimed 
dental disorder.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  Specifically, the examiner 
is requested to provide an opinion as to 
(1) the nature of the dental problems 
diagnosed (2) whether it is at least as 
likely as not (at least a 50 percent 
chance) that the duodenal ulcer 
disability aggravated or contributed to 
or accelerated any degenerative or 
pathologic process that resulted in any 
of the veteran's dental problems found. 
(3) whether it is at least as likely as 
not (i.e., is there at least a 50 percent 
probability) that the veteran sustained 
any additional dental disability as a 
result of VA evaluation and treatment (or 
lack thereof)?  If the examiner concludes 
that the veteran has additional 
disability, he or she should provide an 
opinion as to whether the proximate cause 
of the additional disability was (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of VA in 
furnishing medical treatment and/or 
examination of (ii) an event not 
reasonably foreseeable.  

5.  Thereafter, the VBA AMC should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the dental claim should 
consider the applicability of 38 U.S.C.A. 
§ 1151 as well as 38 C.F.R. § 17.47, 
17.161, 17.163, 17.166.   An appropriate 
period of time should be allowed for 
response.  Then, if otherwise in order, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


